The opinion of the Court was delivered by
Lewis, J.
A treasurer’s sale on the 18th June, 1834, for nonpayment of taxes on unseated lands for the years 1832 and 1833, does not extinguish the lien of the taxes for the year 1834, and *502the land may be again sold, after the expiration of two years, for the taxes of 1834.
Where the treasurer has omitted to place his signature to a deed at the proper place for it, near the printed impression of a seal, but has attached it to the receipt for the taxes and costs and bond for the surplus purchase-money, and has acknowledged the deed in open Court, and such acknowledgment is duly certified on the deed and entered on the records of the Court, the omission of the signature is not such a defect as will deprive the purchaser of compensation for the improvements made on the faith of such title.
We give no opinion on the question, how far an omission to give bond for the surplus purchase-money would defeat a claim to compensation for improvements, because it is not found by the jury, or admitted on the record, as a fact in the cause, that any such defect existed in the defendant’s title.
Judgment affirmed.